DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/ Drawings

Figures 5A and 5C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see also Page 3, lines 10-11 and line 14 of the specification). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “75” has been used to designate both the “mounting hole” (in Figures 6A and 6D-6E; see also Page 6, line 26) and the “tortuous path” (in Figures 8B-8D; see also Page 7, line 12). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections

Claims 1, 7-9, 14-17, and 20-21 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 8, the limitation “the piston” should read “the hollow piston”.
In claim 1, line 12, the limitation “the retainer” should read “the check valve retainer”.
In claim 7, line 2-3, the limitation “the retainer body” should read “the substantially cylindrical retainer body”.
In claim 8, line 2-3, the limitation “the retainer body” should read “the substantially cylindrical retainer body”.
In claim 9, line 5, the limitation “the piston” should read “the hollow piston”.
In claim 14, line 2, the limitation “the retainer body” should read “the substantially cylindrical retainer body”.
In claim 15, line 2-3, the limitation “the retainer body” should read “the substantially cylindrical
In claim 16, line 3, the limitation “the retainer” should read “the check valve retainer”.
In claim 17, line 1, the limitation “the retainer” should read “the check valve retainer”.
In claim 20, line 2-3, the limitation “the retainer body” should read “the substantially cylindrical retainer body”.
In claim 21, line 2-3, the limitation “the retainer body” should read “the substantially cylindrical retainer body”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Kunimatsu et al. (U.S. PGPUB 2017/0030434 hereinafter referred to as “Kunimatsu”).

In regards to claim 1, Kunimatsu teach (Figures 1-3b), a hydraulic tensioner (tensioner 10) comprising: a tensioner body (sleeve 30) having a bore (hollow inner cavity of the sleeve 30 defined by the cylindrical sleeve body 31 and the sleeve bottom 32) in fluid communication with a source of pressurized fluid through an inlet (oil supply hole 33); a hollow piston (plunger 40) slidably received within the bore (hollow inner cavity of the sleeve 30); a hydraulic pressure chamber (oil pressure chamber 11) defined by the hollow piston (plunger 40) and the bore (hollow inner cavity of the sleeve 30) of the tensioner body (sleeve 30); a piston spring (coil spring 60) received within the hydraulic pressure chamber (oil pressure chamber 11) for biasing the hollow piston (plunger 40) away from the inlet (oil supply hole 33); a check valve assembly (check valve 50) located in the tensioner body (sleeve 30) and comprising: a check valve retainer (retainer 52), a ball (check ball 51), and a check valve spring (ball spring described in paragraph 0037) located between the ball (check ball 51) and the check valve retainer (retainer 52); wherein, the ball (check ball 51) and the check valve spring (ball spring described in paragraph 0037) are integrally assembled on the tensioner body (sleeve 30), and the check valve retainer (retainer 52) is also assembled onto the tensioner body (sleeve 30) (paragraph 0020 disclose, the ball seat 34 formed on the sleeve bottom 32 of the sleeve 30 and the skirt 52b of the retainer 52, both decreasing in diameter from the front side toward the rear side of the tensioner 10 so that the check ball 51 can be retained/ disposed on the ball seat 34 and the retainer 52 can be securely fitted to the ball seat 34; paragraph 0037 also disclose, the retainer 52 being attached to the 

In regards to claim 9, Kunimatsu teach (Figures 1-3b), a method of assembling a hydraulic tensioner (tensioner 10) comprising a tensioner body (sleeve 30) having a bore (hollow inner cavity of the sleeve 30 defined by the cylindrical sleeve body 31 and the sleeve bottom 32) in fluid communication with a source of pressurized fluid through an inlet (oil supply hole 33), a hollow piston (plunger 40) slidably received within the bore (hollow inner cavity of the sleeve 30), a hydraulic pressure chamber (oil pressure chamber 11) defined by the hollow piston (plunger 40) and the bore (hollow inner cavity of the sleeve 30) of the tensioner body (sleeve 30), a piston spring (coil spring 60) received within the hydraulic pressure chamber (oil pressure chamber 11) for biasing the hollow piston (plunger 40) away from the inlet (oil supply hole 33), and a check valve assembly (check valve 50); wherein, the check valve assembly (check valve 50) comprises a check valve retainer (retainer 52), a ball (check ball 51), and a check valve spring (ball spring described in paragraph 0037) located between the ball (check ball 51) and the check valve retainer (retainer 52); and the method of assembling a hydraulic tensioner (tensioner 10) comprising the step of directly assembling the check valve retainer (retainer 52) onto the tensioner body (sleeve 30) (paragraph 0020 disclose, the ball seat 34 formed on the sleeve bottom 32 of the sleeve 30 and the skirt 52b of the retainer 52, both decreasing in diameter from the front side toward the rear side of the tensioner 10 so that the retainer 52 can be securely fitted to the ball seat 34; paragraph 0037 also disclose, the retainer 52 being attached to the sleeve bottom 32 of the sleeve 30) (see also paragraphs 0027-0040).

In regards to claim 16, Kunimatsu teach (Figures 1-3b), a check valve assembly (check valve 50) for a hydraulic tensioner (tensioner 10) comprising a tensioner body (sleeve 30); the check vale assembly (check valve 50) comprising: a check valve retainer (retainer 52) shaped to be directly assembled into the tensioner body (sleeve 30) (paragraph 0020 and 0037 disclose, the retainer 52 being securely fitted to the ball seat 34 formed on the sleeve bottom 32 and also being attached to the sleeve bottom 32); a ball (check ball 51); and a check valve spring (ball spring described in paragraph 0037) located between the ball (check ball 51) and the check valve retainer (retainer 52); wherein, the check valve assembly (check valve 50) does not include a seal or a valve seat (figure 2 clearly illustrate, the check valve 50 not comprising a seal or a valve seat; in fact, according to paragraphs 0034-0040, the check valve 50 simply includes the check ball 51, the retainer 52, and the ball spring that applies a biasing force to the check ball 51).

In regards to claims 2-6 and 17-19, Kunimatsu teach all intervening claim limitations as shown above. Kunimatsu further teach (Figures 1-3b), the check valve retainer (retainer 52) being press fitted or shaped to be press fitted onto the tensioner body (sleeve 30) (paragraph 0020 disclose, the ball seat 34 formed on the sleeve bottom 32 of the sleeve 30 and the skirt 52b of the retainer 52, both decreasing in diameter from the front side toward the rear side of the tensioner 10 so that the retainer 52 can be securely fitted to the ball seat 34; figure 2 also clearly illustrate, the skirt 52b of the retainer 52 being fitted onto the radially outer side of the ball seat 34); the check valve assembly (check valve 50) not being preassembled before being placed in the tensioner body (sleeve 30) (paragraph 0020 disclose, that during the assembly of the tensioner 10, the retainer 52 is fitted onto the ball seat 34 after disposing the check ball 51 on the 

In regards to claims 10-13, Kunimatsu teach all intervening claim limitations as shown above. Kunimatsu further teach (Figures 1-3b), the step of directly assembling the check valve retainer (retainer 52) onto the tensioner body (sleeve 30) comprising the subset of press-fitting the check valve retainer (retainer 52) onto the tensioner body (sleeve 30) (paragraph 0020 disclose, the ball seat 34 formed on the sleeve bottom 32 of the sleeve 30 and the skirt 52b of the retainer 52, both decreasing in diameter from the front side toward the rear side of the tensioner 10 so that the retainer 52 can be securely fitted to the ball seat 34; figure 2 also clearly illustrate, the skirt 52b of the retainer 52 being fitted onto the radially outer side of the ball seat 34); a step of assembling the ball (check ball 51) and the check valve spring (ball spring described in paragraph 0037) onto the tensioner body (sleeve 30); and the ball (check ball 51) directly contacting the tensioner body (sleeve 30) without any intervening parts (check ball 51 is configured to contact the ball seat 34 formed on the sleeve bottom 32 of the sleeve 30); wherein, the check valve assembly (check valve 50) is not preassembled before being placed in the .

7.	Claims 1-2, 4-6, 9-12, 16-17, and 19 are additionally rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Beardmore (U.S. PGPUB 2007/0032322).

In regards to claim 1, Beardmore teach (Figures 1-2), a hydraulic tensioner (hydraulic chain tensioner assembly 12) comprising: a tensioner body (tensioner body 20) having a bore (bore 22) in fluid communication with a source of pressurized fluid (supply reservoir 48 and main oil gallery 55) through an inlet (second fluid passage 64); a hollow piston (plunger 24) slidably received within the bore (bore 22); a hydraulic pressure chamber (chamber 34) defined by the hollow piston (plunger 24) and the bore (bore 22) of the tensioner body (tensioner body 20); a piston spring (main spring 46) received within the hydraulic pressure chamber (chamber 34) for biasing the hollow piston (plunger 24) away from the inlet (second fluid passage 64); a check valve assembly (check ball valve assembly 70) located in the tensioner body (tensioner body 20) and comprising: a check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70), a ball (check ball 72), and a check valve spring (check ball spring 76) located between the ball (check ball 72) and the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70); wherein, the ball (check ball 72) and the check valve spring (check ball spring 76) are integrally assembled on the tensioner body (tensioner body 20), and 

In regards to claim 9, Beardmore teach (Figures 1-2), a method of assembling a hydraulic tensioner (hydraulic chain tensioner assembly 12) comprising a tensioner body (tensioner body 20) having a bore (bore 22) in fluid communication with a source of pressurized fluid (supply reservoir 48 and main oil gallery 55) through an inlet (second fluid passage 64), a hollow piston (plunger 24) slidably received within the bore (bore 22), a hydraulic pressure chamber (chamber 34) defined by the hollow piston (plunger 24) and the bore (bore 22) of the tensioner body (tensioner body 20), a piston spring (main spring 46) received within the hydraulic pressure chamber (chamber 34) for biasing the hollow piston (plunger 24) away from the inlet (second fluid passage 64), and a check valve assembly (check ball valve assembly 70); wherein, the check valve assembly (check ball valve assembly 70) comprises a check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70), a ball (check ball 72), and a check valve spring (check ball spring 76) located between the ball (check ball 72) and the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70); and the method of assembling a hydraulic tensioner (hydraulic chain tensioner assembly 12) comprising the step of directly assembling the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70) onto the tensioner body (tensioner body 20) (figure 2 clearly illustrate, the cup-shaped retainer portion of the check ball valve assembly 70 being in direct contact with and attached to the tensioner body 20) (see also paragraphs 0020-0029).

In regards to claim 16, Beardmore teach (Figures 1-2), a check valve assembly (check ball valve assembly 70) for a hydraulic tensioner (hydraulic chain tensioner assembly 12) comprising a tensioner body (tensioner body 20); the check vale assembly (check ball valve assembly 70) comprising: a check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70) shaped to be directly assembled into the tensioner body (tensioner body 20); a ball (check ball 72); and a check valve spring (check ball spring 76) located between the ball (check ball 72) and the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70); wherein, the check valve assembly (check ball valve assembly 70) does not include a seal or a valve seat (figure 2 clearly illustrate, the check ball valve assembly 70 not comprising a seal or a valve seat; and the valve seat 74 in hydraulic chain tensioner assembly 12 clearly being a feature on the tensioner body 20 and not a feature of the check ball valve assembly 70) (see also paragraphs 0020-0029).

In regards to claims 2, 4-6, 17, and 19, Beardmore teach all intervening claim limitations as shown above. Beardmore further teach (Figures 1-2), the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70) being press fitted or shaped to be press fitted onto the tensioner body (tensioner body 20); the ball (check ball 72) directly contacting the tensioner body (tensioner body 20) without any intervening parts (figure 2 clearly illustrate, the check ball 72 configured to contact the valve seat 74 that is defined by a portion of the tensioner body 20); and the check valve assembly (check ball valve assembly 70) not including a seal or a valve seat (figure 2 clearly illustrate, the check ball valve assembly 70 not comprising a seal or a valve seat; and the valve seat 74 in hydraulic chain tensioner assembly 12 is clearly being a feature on the tensioner body 20 and not a feature of the check ball valve assembly 70).

In regards to claims 10-12, Beardmore teach all intervening claim limitations as shown above. Beardmore further teach (Figures 1-2), the step of directly assembling the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70) onto the tensioner body (tensioner body 20) comprising the subset of press-fitting the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 70) onto the tensioner body (tensioner body 20); a step of assembling the ball (check ball 22) and the check valve spring (check ball spring 76) onto the tensioner body (tensioner body 20); and the ball (check ball 72) directly contacting the tensioner body (tensioner body 20) without any intervening parts (figure 2 clearly illustrate, the check ball 72 configured to contact the valve seat 74 that is defined by a portion of the tensioner body 20).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimatsu, in view of Namie et al. (U.S. PGPUB 2002/0142871 hereinafter referred to as “Namie”).

In regards to claims 7, 14, and 20, Kunimatsu teach all intervening claim limitations as shown above. Kunimatsu further teach (Figures 1-3b), the check valve retainer (retainer 52) comprising a substantially cylindrical retainer body (disc-like top 52a and skirt 52b). However, Kunimatsu fail to disclose a hole being formed at a center (center of the disc-like top 52a) of said substantially cylindrical retainer body (disc-like top 52a and skirt 52b).
Whereas, Namie teach (Figure 1) a hydraulic tensioner (tensioner 1) comprising a tensioner body (plastic body 2 with cylinder 4) with a bore (hollow inner cavity of the cylinder 4 defined by the cylinder body 4a and the ring-shaped bottom plate 4b), a hollow plunger (plunger 5) slidably received within the bore (hollow inner cavity of the cylinder 4), a hydraulic pressure chamber (pressure oil chamber 8) defined by the hollow piston (plunger 5) and the bore (hollow inner cavity of the cylinder 4), a piston spring (compression spring 7) for biasing the hollow piston (plunger 5), and a check valve assembly (check valve mechanism 9) provided within the bore (hollow inner cavity of the cylinder 4); the check valve assembly (check valve mechanism 9) including a check valve retainer (retainer 9d), a ball (check ball 9b), and a check valve spring (spring 9c) that is located between the ball (check ball 9b) and the check valve retainer (retainer 9d); wherein, said check valve retainer (retainer 9d) comprises a substantially cylindrical retainer body (cylindrical cup-shaped body of the retainer 9d) defining a hole (though hole 9d') at a center of said substantially cylindrical retainer body (top center portion on the cylindrical cup-shaped body of the retainer 9d ) that permits the fluid between an inlet (oil passage 2b) in communication with a source of pressurized fluid (external pump connected to the oil flow-in port 2a as described in paragraphs 0037 and 0042) and the hydraulic pressure chamber (pressure oil chamber 8) (see also paragraphs 0036-0046).
.
		
Claims 7, 14, and 20 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Beardmore, in view of Namie.

In regards to claims 7, 14, and 20, Beardmore teach all intervening claim limitations as shown above. Beardmore further teach (Figures 1-2), the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 7) comprising a substantially cylindrical retainer body (cylindrical body of the cup-shaped retainer portion of the check ball valve assembly 7).Yet, Beardmore fail to disclose a hole being formed at a center of said substantially cylindrical retainer body (top center portion on the cylindrical body of the cup-shaped retainer portion of the check ball valve assembly 7).
 Nevertheless, Namie teach (Figure 1) a hydraulic tensioner (tensioner 1) comprising a tensioner body (plastic body 2 with cylinder 4) with a bore (hollow inner cavity of the cylinder 4 defined by the cylinder body 4a and the ring-shaped bottom plate 4b), a hollow plunger (plunger 5) slidably received within the bore (hollow inner cavity of the cylinder 4), a hydraulic pressure 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the substantially cylindrical retainer body of the check valve retainer in Beardmore hydraulic tensioner with a hole that is positioned at the center of said substantially cylindrical retainer body, using the suggestion in Namie reference. Such a modification will fluidly connect the inlet of said hydraulic tensioner with the hydraulic pressure chamber, so that the pressurized fluid need for the ideal operation of the hydraulic tensioner can be adequately supplied to the hydraulic pressure chamber from a pressurized fluid source.

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimatsu, in view of Wing et al. (U.S. PGPUB hereinafter referred to as “Wing”).

In regards to claims 8, 15, and 21, Kunimatsu teach all intervening claim limitations as shown above. Kunimatsu further teach (Figures 1-3b), the check valve retainer (retainer 52) comprising a substantially cylindrical retainer body (disc-like top 52a and skirt 52b). Yet, Kunimatsu fail to explicitly teach a hole being formed at a center (center of the disc-like top 52a) of said substantially cylindrical retainer body (disc-like top 52a and skirt 52b), and the substantially cylindrical retainer body (disc-like top 52a and skirt 52b) also including a passage with a tortuous path.
However, Wing teach (Figures 4-6) a check valve assembly (pressure relief valve illustrated in figure 4) provided within a hydraulic pressure chamber (fluid chamber 18) of a hydraulic tensioner (hydraulic tensioner 10); the check valve assembly (pressure relief valve illustrated in figure 4) comprising a check valve retainer (combined structure of the valve body 222 and the vent disc 230), a ball (spherical valve member 224), and a check valve spring (stack of belleville washers 226) positioned between the ball (spherical valve member 224) and the check valve retainer (combined structure of the valve body 222 and the vent disc 230); wherein, the check valve retainer (combined structure of the valve body 222 and the vent disc 230) includes a substantially cylindrical retainer body (vent disk 230) that has a hole (central bore 238) located at the center of said substantially cylindrical retainer body (top center portion of the vent disk 230) to allow the fluid to flow through the check valve assembly (pressure relief valve illustrated in figure 4), and a passage (sidewall groove 239) with a tortuous path (second tortuous vent path 236) to permit the venting of fluid and air from the hydraulic pressure chamber (fluid 
Consequently, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the substantially cylindrical retainer body of the check valve retainer in the hydraulic tensioner taught by Kunimatsu with a hole (that is positioned at the center of said substantially cylindrical retainer body) and a passage that is connected to a tortuous path, as suggested by Wing.  Configuring the center of the substantially cylindrical retainer body of the check valve retainer with a hole is necessary to fluidly connect the inlet of said hydraulic tensioner with the hydraulic pressure chamber, so that the pressurized fluid need for the ideal operation of the hydraulic tensioner can be adequately supplied to the hydraulic pressure chamber from a pressurized fluid source. Furthermore, designing the substantially cylindrical retainer body of the check valve retainer with a passage and a tortuous path will facilitate venting of the pressurized fluid and air in the hydraulic pressure chamber (in other words, in effectively guiding the pressurized fluid and air out of the hydraulic pressure chamber), if the hydraulic pressure chamber becomes over pressurized; thereby, optimizing the overall performance of the hydraulic tensioner.

Claims 8, 15, and 21 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Beardmore, in view of Wing.

In regards to claims 8, 15, and 21, Beardmore teach all intervening claim limitations as shown above. Beardmore further teach (Figures 1-2), the check valve retainer (cup-shaped retainer portion of the check ball valve assembly 7) comprising a substantially cylindrical 
Nevertheless, Wing teach (Figures 4-6) a check valve assembly (pressure relief valve illustrated in figure 4) provided within a hydraulic pressure chamber (fluid chamber 18) of a hydraulic tensioner (hydraulic tensioner 10); the check valve assembly (pressure relief valve illustrated in figure 4) comprising a check valve retainer (combined structure of the valve body 222 and the vent disc 230), a ball (spherical valve member 224), and a check valve spring (stack of belleville washers 226) positioned between the ball (spherical valve member 224) and the check valve retainer (combined structure of the valve body 222 and the vent disc 230); wherein, the check valve retainer (combined structure of the valve body 222 and the vent disc 230) includes a substantially cylindrical retainer body (vent disk 230) that has a hole (central bore 238) located at the center of said substantially cylindrical retainer body (top center portion of the vent disk 230) to allow the fluid to flow through the check valve assembly (pressure relief valve illustrated in figure 4), and a passage (sidewall groove 239) with a tortuous path (second tortuous vent path 236) to permit the venting of fluid and air from the hydraulic pressure chamber (fluid chamber 18) when the hydraulic pressure chamber (fluid chamber 18) experiences excessive pressure conditions (see also Col. 6, line 11-51).
Thus, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the substantially .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                /MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654